OPINION — AG — ** LEGAL NOTICES — NEWSPAPER — QUALIFICATION ** THE OWNERS AND PUBLISHERS OF A NEWSPAPER WHICH IS THEN DULY QUALIFIED, UNDER 25 O.S. 106 [25-106], TO PUBLISH LEGAL NOTICES AND ADVERTISEMENTS REQUIRED TO BE PUBLISHED BY OR IN A COUNTY, ACTUALLY CONSOLIDATE SUCH NEWSPAPER WITH ANOTHER NEWSPAPER WHICH IS ALSO OWNED AND PUBLISHED BY THEM AT ANOTHER PALCE IN THE SAME COUNTY, BUT WHICH IS NOT THEN QUALIFIED TO PUBLISH LEGAL NOTICES AND ADVERTISEMENTS, AND THEREAFTER CONTINUE TO PUBLISH SUCH THERETOFORE QUALIFIED NEWSPAPER,  EVEN THOUGH PUBLISHED AT THE LAST MENTIONED PLACE, AND EVEN THOUGH PUBLISHED UNDER THE SAME NAME AS THAT THERETOFORE USED FOR SUCH UNQUALIFIED NEWSPAPER), WITHOUT ANY BREAK IN THE CONTINUITY OF THE REGULAR ISSUES THEREOF DURING SUCH CONSOLIDATION AND CHANGE OF PLACE OF PUBLICATION AND NAME, SUCH OF ITSELF, DISQUALIFY SUCH NEWSPAPER OR INVALIDATE A LEGAL NOTICE OR ADVERTISEMENT THEREAFTER PUBLISHED IN SUCH NEWSPAPER. (LEGAL NOTICES, PRINTING, COUNTY, ELIGIBILITY) CITE: 25 O.S. 106 [25-106] (JAMES C. HARKIN)